Citation Nr: 1221202	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  05-19 427	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a left hip disorder. 

3.  Entitlement to service connection for a back disorder, to include as secondary to a left hip disorder.  

4.  Entitlement to service connection for arthritis of the back and left hip, to include as secondary to a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960.  He died in September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These reopened claims were originally denied by the Board within a December 2008 decision.  The Veteran subsequently appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), however, which then issued a November 2011 order vacating the Board's December 2008 decision, and dismissing the appeal due to the Veteran's death.  Thus, these issues were returned to the Board.  Notably, the Court later denied the motion for substitution by B.H., who claimed to be the Veteran's surviving spouse, in  November 2011.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1956 to July 1960.  

2.	In August 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, New York, NY, that the Veteran died in September 2010.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  


ORDER

The appeal is dismissed.


		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


